DETAILED ACTIONS
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendmet to Abstract  and Remarks filed on May 13, 2021 are acknowledged.  
2.2.	No amendments to Claims have been made. Claims 3-4, 6 and 8-15 have been  withdrawn.  Claims 1, 2, 5 and 7 are active.
2.3.	Rejection is maintained as it was set forth in preceding Office action. Consequently, it is appropriate to make instant Action Final. 
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract filed on May 13, 2021 is objected to because:
 Abstract does not provide sufficient information with respect to chemical compounds 
of luminescent materials used in the Applicant's invention.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagenblast et al ( US 2014/0076397) in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference attached. 
4.1.	Regarding Claims 1, 2, 5 and 7 Wagenblast disclosed  Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET ( polyethylene terephthalate) or other similar terephthalate based  polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053] and [0058]). Note that particularly preferred ( see [0038]) are perylene bisimide  organic fluorescent dyes same as elected for examination by Applicant – see Formulas (IV), (V) and (VI).  
4.2.	Wagenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices , for example LED,   due to heat generation ( see [0001], [0003],[0012] in order to prolong life of color convertors.
	Wagenblast   also teaches that preferred suitable barrier materials are polyesters, including PET ( see [0086]).
4.3.	Therefore,  Wagenblast disclosed similar Color converter, which comprises  PET ( or similar polyester) as matrix material with barrier ability in order  to limit permeation of oxygen, and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
4.4.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability. 
Burgess teaches that "Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and "Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
4.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Wagenblast due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.

5.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference attached. 
5.1.	Regarding Claims 1,2,5 and 7 Lub  disclosed  Lightning device, comprising light converter ( see Abstract, [0010],[0024])  which comprises matrix and organic luminescent material of the perylene type – this read on Applicant's Color converter due to presence same materials as required by Applicant's Claim 1( see below). Regarding matrix Lub disclosed that ( see [0146])  PET ( polyethylene terephthalate) is preferable matrix material : " Molecules described above tend to degrade under illumination by light aromatic polyester matrix such as polyethylene terephthalate...".
Regarding organic luminescent materials see Lub  Fig.2 A to Fig.J  and Fig.4 A and 4B. Note that all organic compounds on Fig.2 ( A-J) and Fig.$ ( A and B)  are same perylene bisimide  organic fluorescent dyes according to  Applicant's Formula B(XIII) as elected by Applicant. 
5.2.	Therefore,  Lub disclosed similar Color converter , which comprises  PET ( or similar polyester) as matrix material and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
5.3.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability, which is important for Color ( Light) converter as known in the art ( see evidenced by Wagenblast et al ( US 2014/0076397) as explained in paragraph 4 above). 
5.4.	Burgess teaches that " Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and " Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
5.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Lub due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
Response to Arguments
6.	Applicant's arguments filed  May 13, 2021  have been fully considered but they are not persuasive.
6.1.	Applicant's arguments regarding Claims 1, 2, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over   Wagenblast et al ( US 2014/0076397) in view of Burgess  based on following principal arguments:
a)	Alleged deficiency of Wagenblast as follows " As suitable matrix material, PET is listed among many others (see [0058]). This is however neither singled out as preferred (polystyrene and polycarbonate are singled out; see [0059]) nor is it used in the examples the examples use methyl methacrylate and polystyrene; see [0120] and [0121]). The examiner points to [0086] (Office Action, Page 7), where PET is mentioned as one of the preferred materials, but Applicant notes that this paragraph describes preferred barrier materials, and not polymer matrices for embedding the colorant. Unlike the matrix material, the barrier material does not contain any colorant..".
	In response for this argument note that as it was explained above ( see paragraph 4 of instant Action) Wagenblast disclosed  Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET ( polyethylene terephthalate) or other similar terephthalate based  polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053] and [0058]). Note that particularly preferred ( see [0038]) are perylene bisimide  organic fluorescent dyes same as elected for examination by Applicant – see Formulas (IV), (V) and (VI).  
Wagenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices , for example LED,   due to heat generation ( see [0001], [0003],[0012] in order to prolong life of color convertors and that according to Wagenblast  preferred barrier materials are polyesters, including PET ( see [0086]).
      Therefore, according Wangenblast polyesters and particularly PET not only suitable as a matrix material but also is the preferred material as it has barrier properties.   
For this reason, Applicant's interpretation of preceding and instant Office  action with respect to Wangenblast is incorrect and unpersuasive. 
b) 	Alleged deficiency of combination Wangenblast with Burgess due to lack of motivation and hindsight reasoning: "   Applicant submits that such a combination/modification relies upon impermissible hindsight, and that there is no motivation to combine the teachings of Wangenblast and Burgess. Wagenblast only briefly mentions PET as matrix material among a list of other, broadly defined
options, and does not indicate that PET is a preferred matrix material:.
	In response for this argument note that it was shown above that according to Wagenblast polyesters and particularly PET not only suitable as a matrix material but also is the preferred material as it has barrier properties.
	However, Office action does not based on knowledge and / motivation  obtained from Applicant's Specification but rather on rational that PEF is not only polyester similar to PET but also has better barrier properties than PET based on  teachings provided by Burgess : " Burgess teaches that "Poly(ethylene furanoate) (PEF), the furan-derived fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and "Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390. 
	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Wagenblast due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET."
	For reasons above Applicant's arguments with respect to combination of Wagenblast and Burgess were found unpersuasive.
6.2.	Applicant's arguments regarding Claims 1, 2, 5 and 7  rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by in view of Burgess  based on following principal arguments:
   " Applicant submits that such a combination/modification relies upon  impermissible hindsight, and that there is no motivation to combine the teachings of Lub and Burgess. As already explained above, Burgess does not mention color converters" and " Lub does not mention PEF". 
Thus, Applicant argument based on alleged deficiency of individual reference, lack motivation to combined references and "using impermissible hindsight".
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding " impermissible hindsight" note that applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	However, because  it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability per teachings provided by Burgess , which is important for Color ( Light) converter as known in the art ( see evidenced by Wagenblast  as explained in paragraph 4 above) than  it  would be obvious to one of ordinary skill to use PEF instead of PET   in Color converter composition disclosed by Lub due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
	At least for reasons above Applicant's arguments were found unpersuasive.
Therefore, both Rejections are maintained and instant Action made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763